Case 3:19-cv-05711-EMC Document 55-1 Filed 08/28/20 Page 1 of 3




                Exhibit A
           Case 3:19-cv-05711-EMC Document 55-1 Filed 08/28/20 Page 2 of 3



     Richard T. Drury (SBN 163559)
 1   richard@lozeaudrury.com
     Rebecca Davis (SBN 271662)
 2   rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
 3   1939 Harrison St., Suite 150
     Oakland, CA 94607
 4   Telephone: (510) 836-4200
     Facsimile: (510) 836-4205
 5
     [Additional counsel appearing on signature page]
 6
     Attorneys for Plaintiff and the Alleged Classes
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
11
12                                                         Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
      INC., individually and on behalf of all others       DECLARATION OF TAYLOR T.
13    similarly situated,
                                                           SMITH IN SUPPORT OF
14                           Plaintiff,                    PLAINTIFF’S UNOPPOSED MOTION
                                                           FOR EXTENSION OF THE
15    v.                                                   DEADLINE TO COMPLETE ADR
16                                                         PROCESS
      TOTAL MERCHANT SERVICES, LLC, a
      Delaware limited liability company,                  Date: TBD
17
                                                           Time: TBD
                             Defendant.                    Judge: Hon. Edward M. Chen
18
                                                           Courtroom: 5
19                                                         Complaint Filed: September 11, 2019

20
21
             I, Taylor T. Smith, declare as follows:
22
             1.     I am an associate attorney with the law firm Woodrow & Peluso, LLC and an
23
     attorney of record for Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff” or “Abante”).
24
             2.     I certify that Plaintiff’s counsel conferred with counsel for Defendant Total
25
     Merchant Services, LLC (“Defendant” or “TMS”) regarding the requested extension. TMS does
26
     not oppose the requested extension.
27
28
     DECLARATION OF TAYLOR T. SMITH                    1
     MOTION FOR EXTENSION
     RE: ADR PROCESS
         Case 3:19-cv-05711-EMC Document 55-1 Filed 08/28/20 Page 3 of 3




 1          3.      On September 11, 2019, Plaintiff filed the instant action against Defendant
 2   alleging wide-scale violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et
 3   seq. (“TCPA” or “Act”). (Dkt. 1.)
 4          1.      On January 14, 2020, this Court issued its Initial Scheduling Order, which required
 5   the Parties to complete an ADR process by July 30, 2020. (Dkt. 37.)
 6          2.      On June 26, 2020, following the July 25th case management conference, the Court
 7   extended the ADR deadline until August 31, 2020. (Dkt. 50.)
 8          3.      Thereafter, the Parties’ continued to exchange numerous proposed mediators.
 9          4.      Eventually, the Parties agreed to engage in a full-day mediation with the Hon.
10   Edward A. Infante of JAMS.
11          5.      After receiving Judge Infante’s availability, the Parties conferred and agreed to
12   attend a mediation session on September 22, 2020, which was the earliest available date that
13   worked for all Parties.
14          6.      Ultimately, the requested extension is necessary to accommodate the currently
15   scheduled mediation.
16          I declare under penalty of perjury under the laws of the United States of America that the
17   foregoing is true and correct. Executed on August 28, 2020, in Denver, Colorado.
18
19                                         By:     /s/ Taylor T. Smith.

20                                                Taylor T. Smith*
                                                    tsmith@woodrowpeluso.com
21                                                WOODROW & PELUSO, LLC
                                                  3900 East Mexico Avenue, Suite 300
22                                                Denver, Colorado 80210
23                                                Telephone: (720) 907-7628
                                                  Facsimile: (303) 927-0809
24
25
26
27
28
     DECLARATION OF TAYLOR T. SMITH                   2
     MOTION FOR EXTENSION
     RE: ADR PROCESS
